Lumpkin, P. J.
The plaintiff in error, C. W. Cooper, brought an action against the Raleigh & Gaston Railroad Company and the Seaboard & Roanoke Railroad Company, as lessees of the Georgia, Carolina & Northern Railroad Company, for damages alleged to have been occasioned by the defendants’ negligence to certain horses and mules which they had undertaken to transport from Atlanta to Athens. The petition alleged that one of the mules was seriously injured because of a defect in the ear in which it and the other animals were shipped, and that all of the stock was greatly damaged because the defendants, upon the arrival of the car at Athens, unloaded the same and turned the stock loose in an open and unprotected lot at about one o’clock a.m. of a bitterly cold morning, by reason of which fact they became diseased with cold and distemper, and their value *86was greatly impaired. The material evidence introduced on the trial appears in the official report preceding this opinion. At the conclusion of the evidence the judge granted a nonsuit, and the plaintiff excepted.
The case should, in our opinion, have been submitted to the jury. The evidence presented questions of negligence which should have been solved by them and not by the judge. It was an open question whether or not there was a defect in the car by which one of the animals was injured; and it was, under all the facts and circumstances, peculiarly a question for the jury whether, upon the arrival of the car at its destination, the defendants’ agents were, or were not, guilty of negligence, as alleged. We do not mean to intimate whether there should or should not be a recovery for the plaintiff.

Judgment reversed.


All the Justices concurring.